Citation Nr: 0820373	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967 and from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In June 2005, the veteran testified at the RO before a 
decision review officer.

The Board previously remanded this claim in January 2007.  


FINDING OF FACT

The veteran is not shown to have a diagnosis of PTSD based 
upon a verified stressor, including personal assault during 
active duty service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a February 2007 letter, the RO provided the veteran with 
notice of the evidence required to substantiate his service 
connection claim.  This letter explained VA's duty to assist 
the veteran under the VCAA and stated what types of evidence 
VA would be responsible for obtaining and what type of 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised of what type of evidence could be used to 
confirm the alleged personal assault.  He was also advised to 
submit any relevant medical records in his possession.  This 
notice was provided after the rating decision on appeal, and 
thus does not reflect compliance with the timing requirements 
set forth in Pelegrini.   However, any defect with respect to 
timing was cured by a subsequent readjudication in the 
November 2007 Supplemental Statement of the Case.    

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The Board observes that the service medical records and 
service personnel record from the veteran's initial period of 
active duty service have been determined to be unavailable.  
The RO documented efforts to obtain these records in a July 
2005 memorandum.  In a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO has obtained service medical records and personnel 
records from the veteran's reserve service.  The veteran has 
been afforded a VA examination.  The veteran has indicated 
that he does not have additional evidence to submit.  Under 
these circumstances, the Board finds the requirements of the 
duty to assist have been satisfied, to the extent possible 
and that no further development is required to comply with 
the duty to assist the veteran.  
  
II. Analysis

The veteran claims service connection for PTSD secondary to 
sexual assault during service.  The veteran states that these 
assaults took place between December 1965 and December 1966.

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- 
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1)(2007).

Under 38 C.F.R. § 3.304(f)(3), if a claim for service 
connection for PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: Request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran does not allege, and the evidence 
does not show, that he participated in combat.  If there is 
no combat experience, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

After reviewing the evidence, the Board concludes that 
service connection for PTSD is not warranted.  

The veteran had active duty from December 1965 to December 
1967 and from January 1981 to January 1985.  The service 
medical records from the veteran's initial period of active 
duty service from December 1965 to December 1967 are not 
available.   

Service medical records from the veteran's second period of 
active duty service from January 1981 to January 1985 are 
negative for any complaints of PTSD or any findings of a 
psychiatric condition.   

Following service, the veteran initially filed a claim for 
service connection for PTSD in January 1998.   In April 1998, 
the veteran had a VA examination.  The veteran's reported in-
service stressors included exposure to sniper fire and being 
shot at.  The veteran did not report a history of sexual 
assault.  He reported that he enjoyed Vietnam and liked his 
work.  The examiner diagnosed major depression and elements 
of PTSD.  The examiner commented that the veteran did not 
endorse the most salient features of PTSD and did not feel 
Vietnam was particularly traumatic.  

Counseling records from the Vet Center, dated in 2000, 
provide the earliest evidence of complaints of assault during 
service.  Those records reflect that the veteran reported 
being sexually assaulted by a sergeant while stationed in 
Vietnam. A licensed clinical social worker diagnosed PTSD 
related to sexual trauma.

In an August 2003 statement, a VA psychiatrist noted that the 
veteran had been treated in the PTSD clinic since 2001.  He 
indicated that the veteran's PTSD stems from multiple sexual 
assaults, aggravated by the alleged perpetrator stalking him 
while he was stationed in Vietnam.  

The veteran has also submitted written statements describing 
assaults during service.   

The record on appeal contains a diagnosis of PTSD related to 
an in-service stressor of sexual assault.  The final issue 
before the Board is whether there is credible evidence that 
the in-service stressor occurred.   

As noted above, the veteran's service medical records from 
his period of active duty service in Vietnam are unavailable.  
However, under 38 C.F.R. § 3.304, other sources of 
information that may be used to corroborate the occurrence of 
an in-service stressor of sexual assault.  Such sources may 
include records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: Request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

In this case,  there is insufficient information to 
corroborate the veteran's claimed stressor.  For example, the 
record does not contain any statements from family members or 
fellow service members who may have been told about the 
claimed assaults.  Service personnel records do not show any 
disciplinary actions or requests for transfers to a different 
assignment.  Although the veteran has provided statements 
describing the alleged incidents in service, because the 
veteran did not engage in combat, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's statements as to the occurrence 
of the claimed stressors.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76.   

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for PTSD.  
Although the veteran has been diagnosed with PTSD which 
medical professionals have linked to a history of sexual 
assault in service, the record does not contain sufficient 
information to verify the veteran's claimed stressor.  
Accordingly, the claim for service connection for PTSD must 
be denied.  In reaching this decision, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
doctrine.  However, as there is a preponderance of the 
evidence against the claim, the veteran may not be afforded 
the benefit of the doubt.  


ORDER

Service connection for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


